Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

The following is a non-final Office Action in response to application number 16875378 filed on May 15, 2020
Claims 1 – 20 are currently pending, and have been examined.

Claim Interpretation
Regarding Claim 17, Examiner notes that the following limitations: “An apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to: obtain payment transaction information …; obtain radio measurement data representative …; associate the payment transaction information …; and provide the payment transaction information …” are intended uses of “at least one memory and the computer program code”; and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 18, Examiner notes that the following limitation: “…, wherein the apparatus is further caused to: take one or more radio measurements …” is an intended use of “the apparatus”; and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 20, Examiner notes that the following limitation: “…, wherein the apparatus is further caused to: determine a location estimate …” is an intended use of “the apparatus”; and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.






Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, Claim 1 is directed to “a method.”
Claim 1 is directed to the abstract idea of “determining indoor positioning through payment transaction information and radio measurement data,” which is grouped under “Mathematical Concepts, mathematical calculations” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “obtaining payment transaction information pertaining to a mobile payment transaction event …; obtaining radio measurement data representative of a radio environment at a location of the mobile payment transaction event; associating the payment transaction information and the radio measurement data; and providing the payment transaction information and the associated radio measurement data for mapping radio data layers of a radio map to floor identifiers.” Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “an apparatus”, “a mobile device”, “at least one memory”, and “at least one processor” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond 
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “determining indoor positioning through payment transaction information and radio measurement data” using computer technology (e.g., “at least one processor”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). 
The dependent claims recite “a radio node” and “a point of interest database” as additional elements, which when analyzed individually and as an ordered combination, do not amount to significantly more.  Claims 2-6, 8-16, and 18-20 further use a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “determining indoor positioning through payment transaction information and radio measurement data.”
Hence, Claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to 

Claims 1-16 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Lack of Algorithm
Claim 1, line 2, recites “obtaining payment transaction information …; line 4, recites “obtaining radio measurement data …; line 6, recites “associating the payment transaction information …; and line 7, recites “providing the payment transaction information …” However, the Specification does not provide details on what the limitations, “obtaining, associating, and providing”, comprises. (See Specification, Page 4, line 4; Page 4, line 6; Page 4, line 21; Page 9, line 32; Page 11, line 4; Page 4, line 8; Page 7, line 21; Page 10, line 16; Page 4, line 10; and Page 6, line 16).  The computer/hardware and algorithms or steps/procedures taken to perform the functions “obtaining, associating, and providing” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 6, line 2, recites “determining a location estimate …” However, the Specification does not provide details on what the limitations, “determining”, comprises. (See Specification, Page 14, line 30; Page 15, line 1; and Page 16, line 3).  The computer/hardware and algorithms or steps/procedures taken to perform the functions “determining” must be described with 
Claim 7, line 2, recites “obtaining payment transaction information …; and line 5, recites “using the payment transaction information …” However, the Specification does not provide details on what the limitations, “obtaining, using”, comprises. (See Specification, Page 4, line 4; Page 4, line 6; Page 4, line 21; Page 9, line 32; Page 11, line 4; and Page 4, line 25).  The computer/hardware and algorithms or steps/procedures taken to perform the functions “obtaining, using” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 8, line 2, recites “…, obtaining a name of a business …” However, the Specification does not provide details on what the limitations, “obtaining”, comprises. (See Specification, Page 15, line 15).  The computer/hardware and algorithms or steps/procedures taken to perform the functions “obtaining” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 9, line 2, recites “…, determining a location estimate …” However, the Specification does not provide details on what the limitations, “determining”, comprises. (See Specification, Page 14, line 30 and Page 16, line 3
Claim 10, line 2, recites “…, determining a floor identifier …” However, the Specification does not provide details on what the limitations, “determining”, comprises. (See Specification, Page 16, line 14).  The computer/hardware and algorithms or steps/procedures taken to perform the functions “determining” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 11, line 1, recites “…, determining of a floor identifier …”; line 2, recites “identifying a matching entry in a point …”, and line 3, recites “… by comparing information …” However, the Specification does not provide details on what the limitations, “determining, identifying, comparing”, comprises. (See Specification, Page 16, line 28; Page 18, line 20; Page 16, line 29; Page 16, line 30; Page 17, line 1; Page 18, line 7; and Page 26, line 24).  The computer/hardware and algorithms or steps/procedures taken to perform the functions “determining, identifying, comparing” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 12, line 1, recites “…, wherein the identifying of a matching entry …” However, the Specification does not provide details on what the limitations, “identifying”, comprises. (See Specification, Page 18, line 7).  The computer/hardware and algorithms or steps/procedures taken to perform the functions “identifying” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 13, line 1, recites “…, wherein the determining of a floor identifier …” However, the Specification does not provide details on what the limitations, “determining”, comprises. Page 16, line 28 and Page 18, line 20).  The computer/hardware and algorithms or steps/procedures taken to perform the functions “determining” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 14, line 2, recites “…, determining a radio data layer …;” and line 4, recites “associating the determined floor identifier … ” However, the Specification does not provide details on what the limitations, “determining, associating”, comprises. (See Specification, Page 18, line 32 and Page 19, line 1 and line3).  The computer/hardware and algorithms or steps/procedures taken to perform the functions “determining, associating” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 15, line 2, recites “mapping one or more radio data layers …” However, the Specification does not provide details on what the limitations, “mapping”, comprises. (See Specification, Page 4, line 26; Page 9, line 27; Page 19, line 15; Page 26, line 8).  The computer/hardware and algorithms or steps/procedures taken to perform the functions “mapping” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 16, line 2, recites “…, mapping a radio data layer …” However, the Specification does not provide details on what the limitations, “mapping”, comprises. (See Specification, Page 20, line 3 and Page 27, line 3).  The computer/hardware and algorithms or steps/procedures taken to perform the functions “mapping” must be described with sufficient details so that one of 

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 12, and 16-20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear Scope
Claim 3 recites “an identifier of the mobile payment transaction event; and/or a time of the mobile payment transaction event.” The claims are unclear because “and/or”, although commonly used in written English, is not clearly defined in the claims or in the specification, Page 11, line 15, so that a person of ordinary skill in the art clearly and definitely understands the metes and bounds of the composition of these limitations being claimed. The limitation “an identifier of the mobile payment transaction event; and a time of the mobile payment transaction event” connotes being inclusive of both, whereas, the limitation “an identifier of the mobile payment transaction event; or a time of the mobile payment transaction event” connotes a choice, not both. Therefore, the scope of what is “an identifier of the mobile payment transaction event; and/or a time of the mobile payment transaction event” is unclear. To further prosecution, or a time of the mobile payment transaction event.” (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 5 and 19 recite “information on a timing measurement of an observed radio signal; and/or information on an angle of arrival of an observed radio signal.” The claims are unclear because “and/or”, although commonly used in written English, is not clearly defined in the claims or in the specification, Page 13, line 16, so that a person of ordinary skill in the art clearly and definitely understands the metes and bounds of the composition of these limitations being claimed. The limitation “information on a timing measurement of an observed radio signal; and information on an angle of arrival of an observed radio signal” connotes being inclusive of both, whereas, the limitation “information on a timing measurement of an observed radio signal; or information on an angle of arrival of an observed radio signal” connotes a choice, not both. Therefore, the scope of what is “information on a timing measurement of an observed radio signal; and/or information on an angle of arrival of an observed radio signal” is unclear. To further prosecution, Examiner is using the limitation as “information on a timing measurement of an observed radio signal; or information on an angle of arrival of an observed radio signal.” (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claim 12 recites “… with a location in a certain vicinity of a determined location estimate of a mobile device.” The claim is unclear because “certain vicinity” is not clearly defined in the claims or in the specification, so that a person of ordinary skill in the art clearly and definitely understands the metes and bounds of the composition of this limitation being claimed. Therefore, the scope of what is “a certain vicinity” is unclear. To further prosecution, 
Claim 16 recites “… for a part of the radio data layers of the radio map ...” The claim is unclear because “part of” is not clearly defined in the claims or in the specification, so that a person of ordinary skill in the art clearly and definitely understands the metes and bounds of the composition of this limitation being claimed. Therefore, the scope of what is “a part of” is unclear. To further prosecution, Examiner is construing “a part of” as being “for each radio data layer identified in the chosen naming scheme.” (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claim 16 recites “… an assumption on the mapping and/or the distribution of floor identifiers.” The claims are unclear because “and/or”, although commonly used in written English, is not clearly defined in the claims or in the specification, Page 11, line 15, so that a person of ordinary skill in the art clearly and definitely understands the metes and bounds of the composition of these limitations being claimed. The limitation ““… an assumption on the mapping and the distribution of floor identifiers” connotes being inclusive of both, whereas, the limitation “… an assumption on the mapping or the distribution of floor identifiers” connotes a choice, not both. Therefore, the scope of what is “… an assumption on the mapping and/or the distribution of floor identifiers” is unclear. To further prosecution, Examiner is using the limitation as “… an assumption on the mapping or the distribution of floor identifiers.” (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claim 17 recites “An apparatus comprising at least one processor and at least one memory including computer code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to: …” The apparatus is described in the Page 5, lines 16-21, and FIG. 2, as including “The disclosed apparatuses according to any aspect of the invention may be a module or a component for a device, for example a chip. Alternatively, the disclosed apparatus according to any aspect of the invention may be a device, for instance a mobile device or a server. The disclosed apparatus according to any aspect of the invention may comprise only the disclosed components, for instance means, processor, memory, or may further comprise one or more additional components.” Specification Page 21, lines 25-28, and FIG. 1 describe “a system 1 of a mobile device 2 and a server 3, which may both be exemplary embodiments of an apparatus according to the invention and which may separately or together perform exemplary embodiments of the method according to the invention.” It is not clear whether the memory and the at least one processor, as being claimed, or the apparatus of Page 5, lines 16-21, and FIG. 2, or the “system” of Page 21, lines 25-28, and FIG. 1, or a combination thereof are performing the claimed functions in the limitations.
For claims 3, 5, 12, 16-17, and 19 above, see MPEP § 2173.02 I-III, for example: “During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Packard, 751 F.3d at 1310 ("[W]hen the USPTO has initially issued a well-grounded rejection that identifies ways in which language in a claim is ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention, and thereafter the applicant fails to provide a satisfactory response, the USPTO can properly reject the claim as failing to meet the statutory requirements of § 112(b).")”
From 2173.02 III B: “It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from the application being examined. See MPEP § 2173.02, Morton Int ’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470 (Fed. Cir. 1993)); see also Halliburton Energy Servs., 514 F.3d at 1249, 85 USPQ2d at 1658 ("Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims."). Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process." Zletz, 893 F.2d at 322, 13 USPQ2d at 1322.”

Antecedent Basis

































Claim 1 recites “providing the payment transaction information … a radio map to floor identifiers.” Claim 6 recites “determining a location estimate … based on the radio measurement data and a radio map.” There is insufficient antecedent basis for the limitation “radio map” in claims 1 and 6. It is not clear to the Examiner if “radio map” are two different “radio maps” or the same “radio map” is being claimed. To further prosecution and aid in searching, Examiner is construing as the same “radio map.”
Claim 7 recites “using the payment transaction information … a radio map to one or more floor identifiers.” Claim 9 recites “based on the radio measurement data and a radio map, determining ...” There is insufficient antecedent basis for the limitation “radio map” in claims 7 and 9. It is not clear to the Examiner if “radio map” are two different “radio maps” or the same “radio map” is being claimed. To further prosecution and aid in searching, Examiner is construing as the same “radio map.”
Claim 17 recites “provide the payment transaction information … a radio map to floor identifiers.” Claim 20 recites “determining a location estimate … based on the radio a radio map.” There is insufficient antecedent basis for the limitation “radio map” in claims 17 and 20. It is not clear to the Examiner if “radio map” are two different “radio maps” or the same “radio map” is being claimed. To further prosecution and aid in searching, Examiner is construing as the same “radio map.”
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed. See MPEP § 2173.05(e).

Claim Rejections - 35 USC § 103




























In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 14-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Fein et al (U. S. Patent Application Publication No. 20150178817 A1), herein referred to as Fein, and in view of Lin et al (U. S. Patent Application Publication No. 20180152820 A1), herein referred to as Lin.

Claims 1, 7, and 17
Fein teaches a method, performed by at least one apparatus, the method comprising:
obtaining payment transaction information pertaining to a mobile payment transaction event with a mobile device; ([0159]; FIG. 5, item 510, and [0306]-[0307]; FIG. 12, item 1202, 1210, and [0376])

obtaining radio measurement data representative of a radio environment at a location of the mobile payment transaction event; ([0011], [0050]-0051], [0092]; and FIG. 3A-3E, and [0021])

associating the payment transaction information and the radio measurement data; and  (FIG. 8, items 510, 102h, and [0324]-[0326])

…

including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to: 
(FIG. 12, items 1202, 1204, and [0372]-[0373])

Fein does not teach, however, Lin teaches providing the payment transaction information and the associated radio measurement data for mapping radio data layers of a radio map to floor identifiers. FIG. 2, items 110, 225, and [0028]-[0029])

Lin teaches adaptive position determination. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include adaptive position determination, as in Lin, to improve and/or enhance the technology for enhancement of fan experience based on location data, as in Fein, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to use Wi-Fi beacons in calculation techniques to provide a more accurate position fix and/or provide position fixes in areas where satellite systems are not accessible. The position of a mobile computing device can be estimated by using the strength of the radio signal from a beacon.

Claim 2
Fein and Lin disclose the limitations of claim 1. 
Fein further teaches the method of claim 1, the method further comprising: performing, by the mobile device, the mobile payment transaction. (FIG. 8, items 510, 203, 108, and [0307]-[0308])

Claim 3 
Fein and Lin disclose the limitations of claim 1. 
Fein further teaches the method of claim 1, wherein the payment transaction information comprises one or more of: information representative of a name of a transaction partner involved in the mobile payment transaction event; information representative of a name of a business, at which the mobile payment transaction event took place; information representative of a location, at which the mobile payment transaction event took place ([0295]); an identifier of the mobile payment transaction event ( [0114], [0117]); and/or   a time of the mobile payment transaction event.

Claims 4 and 18
Fein and Lin disclose the limitations of claims 1 and 17. 
Fein further teaches the method of claim 1, wherein the method further comprises: taking one or more radio measurements by the mobile device coinciding with the mobile payment transaction event, the radio measurement data comprising the one or more radio measurements. (FIG. 1, items 106, 108, and [0186]-[0187], [0225], and [0275])

Claims 5 and 19
Fein and Lin disclose the limitations of claims 1, 4, 17, and 18. 
Fein further teaches the method of claim 4, wherein the one or more radio measurements comprise one or more of: an identifier of a radio node emitting an observed radio signal; information on a received signal strength of an observed radio signal;  information on path losses of an observed radio signal; information on a timing measurement of an observed radio signal (FIG. 1, items 102, 106, 108, and [0170]-[0171]; FIG. 3E, item 253, and [0188]-[0189]); and/or  information on an angle of arrival of an observed radio signal.

Claims 6 and 20
Fein and Lin disclose the limitations of claim 1 and 17. 
Fein does not teach, however, Lin teaches the method of claim 1, wherein the method further comprises: determining a location estimate of the mobile device based on the radio measurement data and a radio map. ([0029], FIG. 3, items 320-370, and [0030]-[0035])

Lin teaches adaptive position determination. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include adaptive position determination, as in Lin, to improve and/or enhance the technology for enhancement of fan experience based on location data, as in Fein, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the 

Claim 8 
Fein and Lin disclose the limitations of claim 7. 
Fein further teaches the method of claim 7, wherein the method further comprises: based on the payment transaction information, obtaining a name of a business at which the mobile payment transaction event took place. (FIG. 13, items 1302, and [0390])

Claim 9 
Fein and Lin disclose the limitations of claim 7. 
Fein further teaches the method of claim 7, wherein the method further comprises: based on the radio measurement data and a radio map, determining a location estimate of the mobile device. ([0268])

Claim 10 
Fein and Lin disclose the limitations of claim 7. 
Fein does not teach, however, Lin teaches the method of claim 7, wherein the method further comprises: based on the payment transaction information, determining a floor identifier of the floor on which the mobile payment transaction event took place.
([0032], [0039]; FIG. 6, items 360A-650, and [0058]-[0066])

Lin teaches adaptive position determination. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include adaptive position determination, as in Lin, to improve and/or enhance the technology for enhancement of fan experience based on location data, as in Fein, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide technology for calculating a position in response to a position request by including observed beacon data associated with the request. In response to the position calculation request, a selection is made between positioning algorithms and potentially differing data sources and models. Choice of the data models and algorithms depends on a number of factors, including the capabilities of the device performing the processing, the number of observed beacons and the availability of data to resolve a position at a venue.

Claim 14 
Fein and Lin disclose the limitations of claims 7 and 10. 
Fein does not teach, however, Lin teaches the method of claim 10, wherein the method further comprises: based on the obtained radio measurement data, determining a radio data layer of the radio map; and ([0021])

associating the determined floor identifier and the determined radio data layer.
([0022])

Lin teaches adaptive position determination. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include adaptive position determination, as in Lin, to improve and/or enhance the technology for enhancement of fan experience based on location data, as in Fein, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to use Wi-Fi beacons in calculation techniques to provide a more accurate position fix and/or provide position fixes in areas where satellite systems are not accessible. The position of a mobile computing device can be estimated by using the strength of the radio signal from a beacon.

Claim 15 
Fein and Lin disclose the limitations of claims 7, 10, and 14. 
Fein does not teach, however, Lin teaches the method of claim 14, wherein the method further comprises: mapping one or more radio data layers of the radio map to 

Lin teaches adaptive position determination. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include adaptive position determination, as in Lin, to improve and/or enhance the technology for enhancement of fan experience based on location data, as in Fein, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide technology for calculating a position in response to a position request by including observed beacon data associated with the request. In response to the position calculation request, a selection is made between positioning algorithms and potentially differing data sources and models. Choice of the data models and algorithms depends on a number of factors, including the capabilities of the device performing the processing, the number of observed beacons and the availability of data to resolve a position at a venue.

Claim 16 
Fein and Lin disclose the limitations of claim 7. 
Fein does not teach, however, Lin teaches the method of claim 7, wherein the method further comprises: for a part of the radio data layers of the radio map, mapping a radio data layer to a floor identifier based on knowledge or an assumption on the mapping and/or the distribution of floor identifiers. ([0032])
Lin teaches adaptive position determination. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include adaptive position determination, as in Lin, to improve and/or enhance the technology for enhancement of fan experience based on location data, as in Fein, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to use Wi-Fi beacons in calculation techniques to provide a more accurate position fix and/or provide position fixes in areas where satellite systems are not accessible. The position of a mobile computing device can be estimated by using the strength of the radio signal from a beacon.

Claims 11-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Fein et al (U. S. Patent Application Publication No. 20150178817 A1), herein referred to as Fein, in view of Lin et al (U. S. Patent Application Publication No. 20180152820 A1), herein referred to as Lin, and in further view of Yang et al (U. S. Patent Application Publication No. 20180160261 A1), herein referred to as Yang.

Claim 11
Fein and Lin disclose the limitations of claims 7 and 10. 
Fein and Lin do not teach, however, Yang teaches the method of claim 10, wherein the determining of a floor identifier of the floor on which the mobile payment transaction event took place comprises identifying a matching entry in a point of interest database by comparing information including a name of the business at which the mobile payment items 510-550, and [0116]-[0120])

Yang teaches providing point of interest information and electronic device supporting the same. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include providing point of interest information and electronic device supporting the same, as in Yang; and to include adaptive position determination, as in Lin, to improve and/or enhance the technology for enhancement of fan experience based on location data, as in Fein, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide the capability for providing point of interest (POI) information including information on where an electronic device is located, in particular when located within a predetermined range from a payment generation location, and to transmit, to an external server through a wireless communication circuit, a portion of the stored data and the POI information either before or after transmitting the payment-related information. Points of interest data provides information about real world geographical locations, as well as providing simple, every day locations, such as retail and grocery stores, restaurants, hotels, and so on.

Claim 12
Fein and Lin disclose the limitations of claims 7, 10, and 11. 
Fein and Lin do not teach, however, Yang teaches the method of claim 11, wherein the identifying of a matching entry in a point of interest database is performed only for those points of interest of the point of interest database with a location in a certain vicinity of a determined location estimate of the mobile device. (FIG. 6A, 6B, items 106-1, 101-1, 101-2, and [0125]-[0126])

Yang teaches providing point of interest information and electronic device supporting the same. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include providing point of interest information and electronic device supporting the same, as in Yang; and to include adaptive position determination, as in Lin, to improve and/or enhance the technology for enhancement of fan experience based on location data, as in Fein, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide the capability for providing point of interest (POI) information including information on where an electronic device is located, in particular when located within a predetermined range from a payment generation location, and to transmit, to an external server through a wireless communication circuit, a portion of the stored data and the POI information either before or after transmitting the payment-related information. Points of interest data provides information about real world geographical locations, as well as providing simple, every day locations, such as retail and grocery stores, restaurants, hotels, and so on.

Claim 13
Fein and Lin disclose the limitations of claims 7 and 10. 
Fein and Lin do not teach, however, Yang teaches the method of claim 10, wherein the determining of a floor identifier of the floor on which the mobile payment transaction event took place comprises obtaining the floor identifier from the identified entry of the point of interest database. ([0279]-[0280])

Yang teaches providing point of interest information and electronic device supporting the same. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include providing point of interest information and electronic device supporting the same, as in Yang; and to include adaptive position determination, as in Lin, to improve and/or enhance the technology for enhancement of fan experience based on location data, as in Fein, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide the capability for providing point of interest (POI) information including information on where an electronic device is located, in particular when located within a predetermined range from a payment generation location, and to transmit, to an external server through a wireless communication circuit, a portion of the stored data and the POI information either before or after transmitting the payment-related information. Points of interest data provides information about real world geographical locations, as well as providing simple, every day locations, such as retail and grocery stores, restaurants, hotels, and so on.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Moshfeghi (U. S. Patent Application Publication No. 20130030931 A1) – Method and System for Location Based Hands-Free Payment
Moshfeghi recites certain aspects of a method and system for location based hands-free payment may include a network that comprises a plurality of mobile devices and a plurality of point of sale devices. A first mobile device may determine its location coordinates and communicate them to a selected point of sale device. An authorization to execute a payment transaction may be triggered on the first mobile device when it is within a defined proximity of the selected point of sale device. In another embodiment of the invention, a first point of sale device may determine the location coordinates of a selected mobile device and trigger a notification based on a generated geo-fence when the selected mobile device is within a defined proximity of the first point of sale device.  Moshfeghi not used as cited references better teach the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN R CHISM whose telephone number is (571)272-5915.
The examiner can normally be reached on Monday-Friday 8:00 AM – 4:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN R CHISM/Examiner, Art Unit 3692                                                                                                                                                                                      
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692